Citation Nr: 1507237	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO. 12-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for scars, left lower extremity with retained metallic foreign bodies currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for scars, right lower extremity with retained metallic foreign bodies currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for scars, residuals of shell fragment wounds, left forearm, currently evaluated as 0 percent disabling.

4. Entitlement to an increased rating for scars, residuals of shell fragment wounds, left side of head, currently evaluated as 0 percent disabling.

5. Entitlement to service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds left side of head.


REPRESENTATION

Veteran represented by: Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds on the left side of the head, increased ratings for scars on the left and right lower extremities, and increased ratings for scars, residuals of shell fragment wounds, on the left forearm and left side of the head.

In October 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the electronic claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The representative questioned the Veteran regarding his treatment history at VA, his service history, and his symptoms. The Veteran provided testimony as to his symptoms and the effect of such on his daily life. Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the Veteran was clearly seeking an increased rating for his earlier service connected disabilities and the caption has been modified to clarify the claims.

The issue of entitlement to service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds left side of the head is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There are four painful scars on the Veteran's left lower extremity.

2. There are five painful scars on the Veteran's right lower extremity.

3. There are two scars on the Veteran's left forearm that are neither painful nor unstable.

4. There are two scars on the left side of the Veteran's head that are neither painful nor unstable.


CONCLUSIONS OF LAW

1. The criteria are met for an increased rating of 20 percent for the service-connected scars on the Veteran's left lower extremity. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2014).

2. The criteria are met for an increased rating of 30 percent for the service-connected scars on the Veteran's right lower extremity. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2014).

3. The criteria are not met for a rating higher than 0 percent for scars on the Veteran's left forearm. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2014).

4. The criteria are not met for a rating higher than 0 percent for scars on the left side of the Veteran's head. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper VCAA notice informs the claimant of any information and evidence not in the record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that only "generic notice," and not "veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Accordingly, there is no requirement that VA must notify a veteran of alternative diagnostic codes or potential "daily life" evidence. Id. 
In this case, the Veteran was advised in a November 2010 letter, sent prior to the most recent adjudication of his claim in May 2011, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence. The Veteran was specifically advised that the evidence must show that his disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records. The Veteran was specifically advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 
With regard to the duty to assist, the Veteran's VA treatment records have been obtained and considered. The Veteran was afforded VA examinations in August 1970, December 2010, and May 2014. The resulting medical evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant scarring in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his scarring claim.
Increased Ratings
Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).
Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Service connection for scars, left lower extremity with retained metallic foreign bodies evaluated as 10 percent disabling, scars, right lower extremity with retained metallic foreign bodies evaluated as 10 percent disabling, for scars, residuals of shell fragment wounds, left forearm, evaluated as 0 percent disabling, and for scars, residuals of shell fragment wounds, left side of the head, evaluated as 0 percent disabling, was granted by a September 1970 rating decision. The Veteran did not file a notice of disagreement with the September 1970 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the September 1970 rating decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014). 

The issue on appeal arises from a claim for an increased disability rating received on October 22, 2010. Thus, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, October 22, 2009, until VA makes a final decision on the claim. See Hart, supra; 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).
The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. 

Scars

The Veteran is service connected for scars of the left lower extremity, right lower extremity, left forearm, and left side of the head. All scars are related to combat injuries. The Veteran contends increased ratings are warranted, and the Board agrees as to the lower extremities. As detailed below, the current evidence warrants a separate 20 percent rating for four painful scars on the Veteran's left lower extremity and a separate 30 percent rating for five painful scars on his right lower extremity under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful on examination. A 20 percent evaluation applies to three or four scars that are unstable or painful. A 30 percent evaluation is for five or more scars that are unstable or painful. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). None of the Veteran's scars satisfy the criteria under Diagnostic Codes 7800, 7801, 7802, or 7805. 

The Veteran has had multiple VA scar examinations. The Board finds the August 1970 VA examination the most thorough and persuasive as to the presence and location of the scars. The examiner described four scars on the Veteran's left lower extremity and five scars on his right lower extremity. The examiner confirmed that the Veteran was experiencing pain from those scars. The Veteran confirmed the painfulness of those scars at his December 2010 VA examination and his October 2014 hearing. There was, however, no evidence of any pain for the period from September 1970 to September 2010. Moreover, there was no evidence offered at hearing or any examination that the scars on the Veteran's arm or head were painful.
 
Given the evidence, under Diagnostic Code 7804, the Veteran is entitled to a 20 percent evaluation for the four painful scars on left lower extremity. He is entitled to a 30 percent evaluation is for five painful scars on his right lower extremity. Given the absence of any evidence as to any pain from the scars on the Veteran's arm or head, the 0 percent ratings remain unchanged. 


ORDER

An increased rating of 20 percent, but no higher, for scars, left lower extremity with retained metallic foreign bodies is granted.

An increased rating of 30 percent, but no higher, for scars, right lower extremity with retained metallic foreign bodies is granted.

An increased rating for scars, residuals of shell fragment wounds, left forearm, currently evaluated as 0 percent disabling is denied.

An increased rating for scars, residuals of shell fragment wounds, left side of head, currently evaluated as 0 percent disabling is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran testified that his headaches are worse in the area of his head where shrapnel remains. He also testified that the headaches have become more frequent and painful over the past four to five years.

The Board does not have the medical expertise to determine the nature and etiology of the Veteran's headaches. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for another examination and obtain another opinion regarding the relationship between the Veteran's earlier head wounds, shrapnel remaining on the left side of his head, and the severity and frequency of his headaches.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the May 2014 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is only required if deemed necessary by the examiner. 

(a) The examiner should diagnose all disorders related to the Veteran's headaches, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches were incurred in service, or are otherwise related to service, date back to service, or are secondary to any of his service connected injuries. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the headaches are caused or aggravated by the shrapnel fragments remaining in his head.
	
The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence, regarding the extent to which the headaches are worse at the location where he was wounded and his other testimony at his October 2014 hearing. 

The examiner must remain mindful that the Veteran is competent to report experiencing relevant symptoms while in service, or continually since, because these symptoms require only his personal knowledge, not medical expertise. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


